Title: General Orders, 20 November 1782
From: Washington, George
To: 


                  
                     Head Quarters Newburgh Wednesday Novr 20th 1782
                     Parole Hendal..
                     Countersigns Lancaster, Monmouth.
                  
                  For the day tomorrow Lieutenant Colonels Barber & Sprout.For duty tomorrowthe 10th Massachusetts regiment.Lieutenant Reab of the 7th Massachusetts regiment is appointed Quarter Master to the same from the 14th instant.
               